People v Rhodes (2021 NY Slip Op 08255)





People v Rhodes


2021 NY Slip Op 08255


Decided on March 17, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
BETSY BARROS
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2018-06458
 (Ind. No. 7537/16)

[*1]The People of the State of New York, respondent,
vDayron Rhodes, appellant.


Janet E. Sabel, New York, NY (Antonio Villaamil of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Diane R. Eisner of counsel; Marielle Burnett on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Cassandra Mullen, J.), imposed April 4, 2018, upon his plea of guilty, on the ground that the period of postrelease supervision was excessive.
ORDERED that the sentence is affirmed.
The period of postrelease supervision imposed as part of the sentence was not excessive (see  CPL 470.15[6][b]).
DILLON, J.P., AUSTIN, BARROS, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court